Citation Nr: 1033128	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  03-14 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected right knee 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled Veterans


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel







INTRODUCTION

The Veteran served on active duty from June 1974 to May 1976 and 
from December 1990 to April 1991.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision that denied service connection for a low back 
disability.

This case has been before the Board on two prior occasions.  In 
February 2008, the Board remanded the case for additional 
evidentiary development.  The development was conducted by the 
Remand & Rating Development Team (RRDT) at the regional office 
(RO) in Huntington, West Virginia.  In March 2009, the Board 
remanded the case again to the RO, via the Appeals Management 
Center (AMC), in Washington, D.C., for additional development.  
That development included obtaining a medical opinion to 
determine, in part, whether the Veteran's low back disorder was 
caused or aggravated by his service-connected right knee 
disabilities.  

Pursuant to that request, the Veteran was examined by VA in July 
2009.  However, since that examination report does not 
substantially comply with the Board's remand directives, the case 
must once again be remanded to the RO, via the AMC, for 
additional medical comment.  VA will notify the Veteran if 
further action is required.


REMAND

The March 2009 remand instructed that the Veteran be examined and 
the claims file reviewed to determine whether his low back 
disorder is related to service, and, if not, whether it was 
caused or aggravated by his service-connected right knee 
disabilities.  

The July 2009 VA examination report includes a medical opinion 
addressing the first question by stating that the Veteran's low 
back disorder is not related to service.  The VA examiner also 
concluded that the Veteran's low back disorder was not caused by 
the service-connected right knee disabilities.  However, the VA 
examiner did not properly answer the question concerning whether 
the Veteran's low back disorder was aggravated by his service-
connected right knee disabilities.  38 C.F.R. § 3.310(a) (when 
aggravation of a Veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree of 
disability, but only that degree, over and above the degree of 
disability existing prior to the aggravation).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In particular, the remand provided the following instructions:

If the Veteran's low back disorder was not medically 
caused by an incident during service or by his right 
knee disabilities, is it at least as likely as not (50 
percent probability or greater) that the Veteran's 
service-connected right knee disabilities have made 
his low back disability worse than it otherwise would 
have been in the natural progress of that disease? 

If the Veteran's right knee disabilities have made his 
low back worse, please describe the extent of that 
aggravation - that is, address: (A) the nature of and 
the level of disability of the low back disorder 
before the right knee disabilities began making the 
low back worse; (B) at what level the low back 
disorder currently would have been due to the natural 
progression of that disease without the aggravation by 
the right knee disabilities; and (C) the current level 
of the low back disorder as a result of aggravation by 
the service-connected right knee disabilities. 

Unfortunately, the VA examiner did not answer these questions.  
Instead, he noted:  "There is no correlation between this 
patient's low back disease and his right knee and lower extremity 
dysfunction other than soft tissue soreness due to his antalgic 
gait.  (Emphasis added).  This statement is inconsistent and 
suggests aggravation of the Veteran's low back disorder by his 
service-connected right knee disabilities.  After suggesting such 
aggravation, the examiner failed to address the level of any such 
aggravation, as requested by the Board.  Therefore, another 
remand is required to comply with the Board's prior remand 
directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) 
(holding that a remand by the Board imposes upon the Secretary of 
VA a concomitant duty to ensure compliance with the terms of the 
remand).  

Additionally, the examiner should comment on the other opinions 
of record as noted in the last remand.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to the VA examiner 
who examined the Veteran in July 2009 to 
address the following questions:

(a)  Is it at least as likely as not (that 
is, a probability of 50 percent or greater) 
that the Veteran's service-connected right 
knee disabilities have made his low back 
disability worse than it otherwise would have 
been in the natural progress of that disease?  

(b)  If the Veteran's right knee disabilities 
have made his low back worse, please describe 
the extent of that aggravation - that is, 
address: (i) the nature of and the level of 
disability of the low back disorder before 
the right knee disabilities began making the 
low back worse; (ii) at what level the low 
back disorder currently would have been due 
to the natural progression of that disease 
without the aggravation by the right knee 
disabilities; and (iii) the current level of 
the low back disorder as a result of 
aggravation by the service-connected right 
knee disabilities. 



The physician should comment on the various 
etiological statements in the record 
(including the May 2008 and August 2008 
reports of the C&P examiner, the October 2007 
statement of the VA physiatrist, and the 
February 2005 report of Dr. Berg), as well as 
to the Veteran's statement of inservice 
injury contained in his May 2004 
correspondence.  For the purpose of this 
Remand, the physician should accept as 
credible the Veteran's report of an inservice 
injury (i.e., lifting heavy mail) and 
determine whether his current back disorder 
is at least as likely as not related to the 
inservice injury.

The examiner must discuss the rationale 
of all opinions, whether favorable or 
unfavorable.

If, for whatever reason, that VA examiner is 
unavailable to provide this further comment, 
then have someone else comment that is 
equally qualified to make these necessary 
determinations.  In the event of this latter 
situation, the Veteran may need to be 
reexamined.

2.  Then readjudicate the claim in light of 
the additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


